Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
/Victoria P Augustine/             Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                           

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claims 1, 12, 14, and 16 are amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: 
In the instant case, claims 1-7, 12-13 and 16-20 are directed toward a method (i.e. a process) and claims 8-11 and 14-15 are directed toward a system (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 8, 12, 14, and 16 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain methods of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components. That 
	Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Claim 2-7, 9-11, 13, 15, and 17-20 recites limitations that further limit the above abstract idea and/or the extra solution activity above without further practical application. Thus these claims recite further limitations that, under broadest reasonable interpretations, cover 
	Thus, dependent claims 2-7, 9-11, 13, 15, and 17-20 recite an abstract idea. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
The judicial exception in claims 1, 8, 12, 14, and 16-20 are not integrated into a practical application. In particular, the following claims recite the additional elements: “system”, “computing device”, “analyte monitoring device”, “medicament delivery device”, and “insulin delivery device”.
These additional elements are recited at a high level of generality (see Applicant's specification FIG. 3B, FIG. 4, FIG. 5, and FIG. 6 (i.e. generic computer components), all of the descriptions in Applicant’s specification do not describe specific components required for the system beyond what one of ordinary skill in the art would understand as generic computer components, and accordingly the “system”, “computing device”, “analyte monitoring device”, “medicament delivery device”, and “insulin delivery device” are each interpreted as being recited at a high level of generality) such that they amount to mere instructions to apply the exception using generic computer components. (See MPEP 2106.05(f)).
Further, claims 1, 8, 12, and 14 recite “obtaining a patient’s preferred injection sites”, “acquiring glucose data”, “receive and injection site location”, “gather analyte data”, and “collecting glucose data from a plurality of patients”. These additional element are merely used to acquire information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, and thus this limitation amounts to insignificant extra-solution activity in the form of mere data 
The judicial exception in depending claims 2-7, 9-11, 13, 15, and 17-20 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 8, 12, 14 and 16. Accordingly, the additional elements of claims 1-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1 -20 are therefore directed to an abstract idea.
Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “system”, “computing device”, “analyte monitoring device”, “medicament delivery device”, and “insulin delivery device” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiedler et al.
Regarding claim 8 Fielder teaches a system for generating injection site recommendations (Abstract), comprising: computing device storing executable instructions in a memory of the computing device ([0204]): an analyte monitoring device ([0235]): and a ([0235]), wherein the computing device is configured to receive, as an input, an injection site location ([0119], [0175], [0179], [0189], and [0219]), store the injection site location ([0059], 10061], [0197], [0199]. and [0200]), gather analyte data ([0210] and [0231]), correlate data including the analyte data and medicament delivery device ([0235]), generate a recommendation fora next, injection site location ([0059], [0113], [0166], 10167], [0168], 10172], [0173], [0174], [019 patient (FIG. 25A, FIG. 25B, [0113], [0197], [0233]).
Regarding claim 12 Fielder teaches a method for identifying inconsistencies in medicament absorption and performance at an injection site ([0234]), the method comprising: receiving, as an input, the injection site location ([0119], [0175], [0179], [0189]. and [0219]); storing the injection site location ([0059], [0061], [0197], [0199], and [0200]): gathering analyte data ([0210] and [0231]): correlating data, including the analyte data and medicament delivery device ([0235]); generating an indication of injection sites where the medicament is not absorbed in a predictable fashion ([0234]); and communicating this indication to a user (Abstract, [0190], and [0191]).
Regarding claim 13 Fielder teaches the indication of injection sites where the medicament is not absorbed in a predictable fashion is generated based on analysis of variance techniques ([0234]).
Regarding claim 14 Fielder teaches a system for identifying inconsistencies in medicament absorption and performance at an injection site ([0234]), comprising: a computing device storing executable instructions in a memory of the computing device ([0204]): an analyte monitoring device ([0235]); and a medicament deliver/ device ([0235]): wherein the computing device is configured to receive, as an input, the injection site location ([0119], [0175], [0179], [0189], and [0219]), store the injection site location ([0059], [0061], [0197], [0199], and [0200]), gather analyte data ([0210] and [0231]), correlate data including the analyte data and medicament delivery device ([0235]), and generate an indication of injection sites where the medicament is ([0234]); and communicate the indication to a user (Abstract, [0190], and [0191]).
Regarding claim 15 Fielder teaches the indication of injection sites where the medicament is not absorbed in a predictable fashion is generated based on analysis of variance techniques ([0137] and [0235]).
Regarding claim 16 Fielder teaches a method for generating a personalized insulin delivery device recommendation ([0166], [0168], [0169], [0174], [0175], and [0235]), the method comprising: collecting glucose data from a plurality of patients ([0189], [0204], [023.1], and [0234]), correlating the glucose data with insulin delivery data ([0166], [0168], [0169], [0174], [0175], and [0235]); and generating a recommendation for an insulin delivery ([0166], [0168], [0169], [0174], [0175], and [0235]); and communicating the recommendation to a user (Abstract, [0190], and [0191]).
Regarding claim 17 Fielder teaches insulin delivery data includes insulin delivery device identifier ([0219] and [0221]), time period ([0197]), injection site identifier ([0034], [0036], [0038], [0115], [0118], and [0168]), and insulin type/brand ([01281 and [0168]).
Regarding claim 18 Fielder teaches the recommendation is based on analysis of variance technique’s performed across each insulin delivery device ([0231], [0234], and [0235]).
Regarding claim 19 Fielder teaches the recommendation generated is an insulin deliver device, and injection site pairing ([0231]-[0235]).
Regarding claim 20 Fielder teaches the recommendation of the insulin delivery device, injection site pairing is based on analysis of variance techniques performed across each insulin delivery device, injection site identifier pair ([0231]-[0235]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler et al. (US
20170028141 Al), hereinafter Fiedler, in view of Feldman et al. (US 20150119669 Al), hereinafter Feldman.
Regarding claim 1 Fielder teaches a method of generating a personalized injection site rotation plan and notification system (Abstract) comprises: obtaining a patient's preferred injection ([0205], [0216], [0219], and [0220]): analyzing order and frequency of preferred site utilization ([0197]): acquiring glucose data relating to each of said preferred injection sites (]0189], [0204], and [0231 ]); generating a recommendation for a next injection site ([0059], [0113], [0166], [0167], [0168], [0172], [0173], [0174], [0197], [0233]): and communicating said recommended injection site to the patient (FIG. 25A, FIG. 25B, [0113], [0166], [0167], [0168], [0172], [0173], [0174], [0197], [0233]). Fiedler does not teach from an analyte monitoring system, an analyzing glucose data and based on preferred site utilization and related glucose data. However Feldman teaches from an analyte monitoring system, an analyzing glucose data {Feldman, Abstract, FIG. 3, [0015], [0016], and [0027]) and based on preferred site utilization and related glucose data (Feldman, [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fielder to incorporate the teachings of Feldman and account for a method of generating a personalized injection site rotation plan and notification system comprises: obtaining a patient's preferred injection sites; analyzing order and frequency of preferred site utilization; acquiring glucose data from an analyte monitoring system, and analyzing glucose data relating to each of said preferred injection sites; generating a recommendation for a next injection site based on preferred site utilization and related glucose data; and communicating said recommended injection site to the patient. Doing so would provide individual-specific calibration may be desirable or required to account for subject-to-subject variability, such as subject-to-subject physiological variability. If an individual-specific calibration is called for, a sample of the individual's blood may be required in order to calibrate a glucose monitor for that individual's use (Feldman, [0013]).
Regarding claim 2 the combination of Fielder and Feldman teaches the method of claim 1. Fielder further teaches analyzing glucose data includes determining an indication of glycemic control at (FIG. 40E, [0231], and [0232]).
Regarding claim 6 the combination of Fielder and Feldman teaches the method of claim 1. Fielder further teaches glucose data is blood glucose data ([0189], [0204], and [0231]).
Regarding claim 7 the combination of Fielder and Feldman teaches the method of claim 1. Fielder further teaches glucose data is based on analysis of interstitial fluid ([0231] and [0235]).

Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler and Feldman, in view of Nguyen et al. (US 20180098330 Al), hereinafter Nguyen.
Regarding claim 3 and the system of claim 9 the combination of Fielder and Feldman teaches the method of claim 1. Fielder further teaches generating a recommendation for a next injection site comprises removing data concerning a last injection site from the recommendation ([0163] and [0217]), and on the remaining glucose data ([0231]-[0235]). Fielder and Feldman do not teach running a multi-armed bandit protocol. However Nguyen teaches running a multi-armed bandit protocol (Nguyen, Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fielder and Feldman to incorporate the teachings of Nguyen and account for the method of claim 1 and the system of claim 8, wherein generating a recommendation for a next injection site comprises removing data concerning a last injection site from the recommendation, and running a multi-armed bandit protocol on the remaining glucose data. Doing so would allow more focus energy in only the intended direction, thereby creating less interference between links and more potential for spatial reuse (Nguyen, [0004]).
Regarding claim 4 the combination of Fielder, Feldman, and Nguyen teaches the method of claim 3 and the system of claim 10 Fielder further teaches desired glucose range ([0231]-[0235]). Fielder and Feldman do not teach the multi-armed bandit protocol is configured (Nguyen, Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fielder and Feldman to incorporate the teachings of Nguyen and account for the method of claim 3 the system if claim 9, wherein the multi-armed bandit protocol is configured to maximize the average time in the desired glucose range. Doing so would allow more focus energy in only the intended direction, thereby creating less interference between links and more potential for spatial reuse (Nguyen, [0004]).
Regarding claims 5 and 11 the combination of Fielder, Feldman, and Nguyen teaches the method of claim 3 and the system of claim 9. Fielder further teaches glucose readings ([0231]-[0235[). Fielder and Feldman does not teach the multi-armed bandit protocol is configured to minimize the variance. However Nguyen teaches the multi-armed bandit protocol is configured to minimize the variance (Nguyen, Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fielder and Feldman to incorporate the teachings of Nguyen and account for the method of claim 3 and the system of claim 9, wherein the multi-armed bandit protocol is configured to minimize the variance in glucose readings. Doing so would allow more focus energy in only the intended direction, thereby creating less interference between links and more potential for spatial reuse (Nguyen, [0004]). 
Response to Arguments
Applicant's arguments filed 07/28//2020 and 12/02/2020 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Applicant argues on 12/02020 that arguments were not addressed in the 07/28/2020 Remarks to the Non-Final Office Action on 04/28/2020. Arguments have been further addressed in this new Final Office Action. Applicant argues (07/28/2020) conveying information to a patient or user cannot be performed in the human mind and further argues the present invention does not involve a fundamental economic practice or principle, commercial or legal . 
Regarding the 35 U.S.C. 102 Rejections (07/28/2020), Applicant argues Fielder does not teach the limitations in claims 1-2, 6-8, 12, 14, 16-20. Examiner respectfully disagrees for the following reasons:
Regarding claim 1, Fielder teaches at [0219] “information may further include status information for the injection locations, and information identifying the current preferred injection site” (e.g. obtaining a patient’s preferred injection sites); [0197]-[0198] “the ISL device 300 can be programmed to store information for at least one injection site rotation regimen including information regarding each body area 302 to be used for target injection sites 306, the frequency with which the body area 302 is used with respect to other body areas… The ISL device 300 can be configured in accordance with software or using an ASIC or FPGA to perform a number of operations such as site selection” (e.g. analyzing order and frequency of preferred site utilization); [0189] “the injection site locating (ISL) device 300 can be a portable, handheld device that is part of, or separate from, an injection recommended injection rotation plan, and position coordinates and dates and times of past injections, and the processing device is configured to select a target injection site using the current position coordinates of the optical mouse and the stored injection data” (e.g. generating a recommendation for a next injection site); [0059] “recommended injection rotation plan, and position coordinates and dates and times of past injections, and the processing device is configured to select a target injection site using the current position coordinates of the optical mouse and the stored injection data” and [0174] “he label 270 can be printed with the recommended injection site or provided with a writing surface where the patient can write directly on the label to record the injection site, date, time or other desired information pertaining to the injection and the injection site. The label 270 is then attached to the chart 262 to record the injection history” (e.g. communicating said recommended injection site to the patient). In addition, see further FIG. 40B item 3, which teaches a rotation grid and recommendation of a next injection site. Under broadest reasonable interpretation examiner Fielder also teaches the ISL device is configured to perform a number of operations such as injection site selection based on a rotation regimens which is akin to “analyzing order and frequency of preferred injection site utilization”.
Regarding claim 2, Fielder teaches [0231] “FIG. 40E provides guidelines 460 for controlling blood sugar and insulin or other blood characteristics and/or for injecting medicine when lipos are detected. FIG. 40F provides additional information on lipohypertrophy. The education tool 450 can, for example, employ recommendations for reducing lipohypertrophy from the Forum for Injection Technique (FIT)” (e.g. analyzing glucose data includes determining an indication of glycemic control at each of the user's preferred injection sites, and communicating said determination to a user). FIG. 40E which depicts a rotation grid and recommendation of a next injection site. The rotation site is based on previous site usage and 
Regarding claim 6, Fielder teaches [0231] “FIG. 40E provides guidelines 460 for controlling blood sugar and insulin or other blood characteristics and/or for injecting medicine when lipos are detected” (e.g. glucose data is blood glucose data). Under broadest reasonable interpretation, examiner interprets glucose data and blood glucose data as being covered by “blood sugar and insulin or other blood characteristics”.  
Regarding claim 7, Fielder teaches [0231] “FIG. 40E provides guidelines 460 for controlling blood sugar and insulin or other blood characteristics and/or for injecting medicine when lipos are detected” (e.g. glucose data is based on analysis of interstitial fluid). Under broadest reasonable interpretation, examiner interprets “interstitial fluid” as being covered by “blood characteristics”. See further FIG. 40E which depicts a rotation grid and recommendation of a next injection site. The rotation site is based on previous site usage and other factors (i.e. images of frequent injection sites used) to determine a future rotation site. 
Regarding claim 12, Fielder teaches [0170] “the patient is able to select an insulin injection device 228 from a particular compartment 226 to monitor the number of injections in the particular injection site or body area and to encourage selecting an alternate injection site or body area to avoid repeated injection within the same body area or injection site” (e.g. receiving, as an input, the injection site location; storing the injection site location; gathering analyte data); [0204] “FIG. 32, the injection site projection (ISP) device 400 can be a portable, handheld device that is part of, or separate from, an injection device (e.g., a CSII pump/catheter or pen needle), or other medical device (e.g., a continuous glucose monitor)” and [0231] “FIG. 40E provides guidelines 460 for controlling blood sugar and insulin or other blood characteristics and/or for injecting medicine when lipos are detected. FIG. 40F provides additional information on lipohypertrophy. The education tool 450 can, for example, employ recommendations for reducing lipohypertrophy from the Forum for  [0234] “in some embodiments detecting, lipohypertrophy, they can also be used for other types of lipodystrophy such as lipoatrophy which presents as areas where subcutaneous fat is wasting or degenerating and in which absorption of insulin may therefore be more rapid and unpredictable in comparison to normal skin areas since insulin or medicament molecules may have a shorter distance to travel to reach a capillary” (e.g. generating an indication of injection sites where the medicament is not absorbed in a predictable fashion); and [0166] “the packaging for the insulin delivery devices provides instructions and recommended guidelines to assist the patient in selecting a body area and/or an injection site within the body area to reduce the risk of lipohypertrophy” (e.g. communicating this indication to a user). Under broadest reasonable interpretation examiner is using FIG. 40B, FIG. 40E, and FIG. 40F to teach the limitations of claim 12, 14, 16. FIG. 40B depicts a rotation plan for different injections sites based on previous injection sites and other health data, and communicates this plan to a user/patient.
Regarding claim 14, Fielder teaches [0235] “It is to be understood, however, that the present invention can also be embodied as computer-readable codes on a computer-readable recording medium. The computer-readable recording medium is any data storage device that can store data which can thereafter be read by a computer system” (e.g. computing device storing executable instructions in a memory of the computing device); [0189] “the injection site locating (ISL) device 300 can be a portable, handheld device that is part of, or separate from, an injection device (e.g., a CSII catheter or pen needle), or other medical device (e.g., a continuous glucose monitor, or CSII pump)” (e.g. an analyte monitoring device); [0170] “the patient is able to select an insulin injection device 228 from a particular compartment 226 to monitor the number of injections in the particular injection site or body area and to encourage selecting an alternate injection site or body area to avoid repeated injection within the same body area or injection site” (e.g. a medicament delivery , gather analyte data, correlate data including the analyte data and medicament delivery device); [0234] “in some embodiments detecting, lipohypertrophy, they can also be used for other types of lipodystrophy such as lipoatrophy which presents as areas where subcutaneous fat is wasting or degenerating and in which absorption of insulin may therefore be more rapid and unpredictable in comparison to normal skin areas since insulin or medicament molecules may have a shorter distance to travel to reach a capillary” (e.g. generate an indication of injection sites where the medicament is not absorbed in a. predictable fashion); and [0020] “ device for encouraging injection site rotation can be implemented in a medication delivery device or be a separate device” and [0166] “the packaging for the insulin delivery devices provides instructions and recommended guidelines to assist the patient in selecting a body area and/or an injection site within the body area to reduce the risk of lipohypertrophy” (e.g. communicate the indication to a user). Under broadest reasonable interpretation examiner is using FIG. 40B, FIG. 40E, and FIG. 40F to teach the limitations of claim 12, 14, 16. FIG. 40B depicts a rotation plan for different injections sites based on previous injection sites and other health data, and communicates this plan to a user/patient.
Regarding claim 16, Fielder teaches [0163] “illustrative embodiments of the present invention provide users of injection pens or vials with different injection site tracking and/or reminder methods and apparatuses to recollect where the last injection was administered and/or be advised where to locate the next injection site, or when to rotate to a new body area and/or body area section or zone” and [0189] “the injection site locating (ISL) device 300 can be a portable, handheld device that is part of, or separate from, an injection device (e.g., a 
Regarding claim 17, Fielder teaches [0036] “said indicia for each of said medical injection devices identifies an injection site within the body area of the patient”, [0128] “The illustrative embodiments are with reference to diabetes management using insulin therapy. It is to be understood that these illustrative embodiments can be used with different injection and infusion devices and related products, as well as for different drug therapies and regimens for other medical conditions besides diabetes”, and [0231] “employ recommendations for Under broadest reasonable interpretation examiner interprets the “insulin delivery data includes insulin delivery device identifier” as being covered by “these illustrative embodiments can be used with different injection and infusion devices and related products, as well as for different drug therapies and regimens for other medical conditions besides diabetes”.
Regarding claim 18, Fielder teaches [0036] “said indicia for each of said medical injection devices identifies an injection site within the body area of the patient”, [0128] “The illustrative embodiments are with reference to diabetes management using insulin therapy. It is to be understood that these illustrative embodiments can be used with different injection and infusion devices and related products, as well as for different drug therapies and regimens for other medical conditions besides diabetes”, and [0231] “employ recommendations for reducing lipohypertrophy from the Forum for Injection Technique (FIT)” (e.g. recommendation is based on analysis of variance techniques performed across each insulin delivery device). Under broadest reasonable interpretation examiner interprets the analysis of variance techniques performed across each insulin delivery device as being covered by “education tool 450 can, for example, employ recommendations for reducing lipohypertrophy”
Regarding claim 19, Fielder teaches [0166] “the packaging for the insulin delivery devices provides instructions and recommended guidelines to assist the patient in selecting a body area and/or an injection site within the body area to reduce the risk of lipohypertrophy. The packaging can have a variety of forms and shapes with preprinted labels or indicia on the cover, or other surfaces of the packaging for the insulin delivery devices, or as a printed insert placed in or on the packaging, or on each of the insulin delivery devices stored within the packaging. The packaging typically contains a number of insulin vials, ampoules, prefilled syringes, injection pens or other single use insulin delivery devices. Indicia on the insulin  (e.g. recommendation generated is an insulin delivery device, and injection site pairing). Under broadest reasonable interpretation examiner interprets the “recommendation generated is an insulin delivery device, and injection site pairing” as being covered by “the insulin delivery devices provides instructions and recommended guidelines to assist the patient in selecting a body area and/or injection site”. 
Regarding claim 20, Fielder teaches [0166] “the packaging for the insulin delivery devices provides instructions and recommended guidelines to assist the patient in selecting a body area and/or an injection site within the body area to reduce the risk of lipohypertrophy. The packaging can have a variety of forms and shapes with preprinted labels or indicia on the cover, or other surfaces of the packaging for the insulin delivery devices, or as a printed insert placed in or on the packaging, or on each of the insulin delivery devices stored within the packaging. The packaging typically contains a number of insulin vials, ampoules, prefilled syringes, injection pens or other single use insulin delivery devices. Indicia on the insulin delivery devices are preferably coordinated with the packaging to encourage rotation and relocation of the body area injection site to reduce the occurrence of repeated injection in the same or similar area or injection site of the patient” and [0231] “FIG. 40E provides guidelines 460 for controlling blood sugar and insulin or other blood characteristics and/or for injecting medicine when lipos are detected. FIG. 40F provides additional information on lipohypertrophy. The education tool 450 can, for example, employ recommendations for reducing lipohypertrophy from the Forum for Injection Technique (FIT)” (e.g. recommendation of the insulin delivery device, injection site pairing is based on analysis of variance techniques performed across each insulin delivery device, injection identifier pair). Under broadest reasonable interpretation examiner interprets the analysis of variance 
Regarding the 35 U.S.C. 103 Rejection, Applicant argues (07/28/2020) there is not motivation to combine Fielder and Nguyen. Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Fielder teachers glucose data, injection sites, etc., and Nguyen discloses statistical analysis for mitigating interference in data transmission systems and, more particularly, to methods for improving the performance of individual transmission links through machine learning-based antenna state selection to avoid link interference and to methods for improving total system throughput of a multi-link wireless network using synchronous directional transmission in the entire network (Nguyen, [0003] and [0004]).
Applicant further argues (on 12/02/2020), Feldman does not teach the deficiencies of Fiedler. Examiner respectfully disagrees. Fielder teaches preferred site utilization and generating recommendations for injection site. Feldman does disclose or suggest analyzing glucose data ([0017] “An in vitro blood glucose-monitoring device, such as the above-mentioned FreeStyle® blood glucose-monitoring device, may be used for determining the concentration of the analyte in the blood from the calibration site, although in vivo measurement devices or sensors may also be used. The sensor is chosen as one that is sufficient for determining the concentration of the analyte in the bodily fluid at the measurement site, or providing a signal indicative of such analyte concentration, such as that associated with an in vivo glucose monitoring device, as described above”).
 
Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798, and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/R.S.S./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686